Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 1 of 21 PageID #: 717




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

In re HAIN CELESTIAL HEAVY METALS
BABY FOOD LITIGATION                                   Case No. 2:21-cv-0678-JS-AYS

This Document Relates to: All Actions

                                                       Case No. 2:21-cv-01118-JS-AYS
This Document also Relates to:

LORI-ANNE ALBANO, MYJORIE PHILIPPE,
REBECCA TELARO, and ALYSSA ROSE, on                    ALBANO PLAINTIFFS’ NOTICE OF
behalf of themselves and all others similarly          MOTION AND MOTION FOR
situated,                                              APPOINTMENT OF COHEN MILSTEIN
                                                       SELLERS & TOLL PLLC AND GIBBS
       Plaintiffs,                                     LAW GROUP LLP AS INTERIM
                                                       COUNSEL
              v.

HAIN CELESTIAL GROUP, INC., BEECH-NUT
NUTRITION COMPANY, GERBER PRODUCTS
COMPANY, and NURTURE, INC.,

       Defendants.




                            NOTICE OF MOTION AND MOTION

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 23(g) and the

Court’s consolidation order of May 13, 2021 in Stewart, et al v. Hain Celestial Group, Inc., 2:21-

cv-00805-SJF-SIL (Stewart ECF No. 27), and the reassignment order of this case by the Hon.

Margo Brodie to this Court on May 20, 2021 in Albano, et al v. Hain Celestial Group, 2:21-cv-



                                                1
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 2 of 21 PageID #: 718




0118-JS-AYS, Plaintiffs in Albano move to appoint Cohen Milstein Sellers & Toll PLLC (“Cohen

Milstein”) and Gibbs Law Group LLP (“Gibbs Law”) as Plaintiffs’ Interim Counsel in the

consolidated action, In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 21-CV-

0678, for the proposed Class as more fully set forth in the Class Action Complaint (Albano ECF

No. 1), and for any additional class actions that are transferred or assigned to the Court (collectively

“Class”).

        The Motion is based on the following Memorandum of Points and Authorities, the

accompanying Declarations of Douglas McNamara and Rosemary M. Rivas and exhibits thereto,

and any other such papers submitted to the Court before or at a hearing on the Motion.

                       MEMORANDUM OF POINTS AND AUTHORITIES

  I.    INTRODUCTION

        This is an important case presenting a national problem in the baby food industry, as set

forth in a detailed investigative report titled, Baby Foods are Tainted with Dangerous Levels of

Arsenic, Lead, Cadmium and Mercury, issued by the U.S. House of Representatives Subcommittee

on Economic and Consumer Policy, Committee on Oversight and Reform on February 4, 2021

(“Congressional Report”). A number of proposed class actions have been filed against the baby

food manufacturers identified in the Congressional Report, including against Defendant The Hain

Celestial Group, Inc. (“Hain”), by numerous plaintiff law firms.

        Rule 23 authorizes the Court to designate interim counsel to act on behalf of a proposed

class “before determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3).

Under Rule 23(g)(2), when there is more than one applicant seeking appointment, as there will

likely be here, “the court must appoint the applicant best able to represent the interests of the class.”

Id. As explained more fully herein, Cohen Milstein and Gibbs Law are the applicants best able to

represent the interests of consumers in this case.

                                                   2
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 3 of 21 PageID #: 719




       Cohen Milstein and Gibbs Law have already taken a leadership role in this litigation, by

among other things, preparing and filing a motion before the Judicial Panel on Multidistrict

Litigation to centralize the suits against Hain and the other baby food manufacturer defendants

into a single MDL before this Court pursuant to 28 U.S.C. § 1407. They also pledge to work

cooperatively with all Plaintiffs’ counsel and Defendants’ counsel for Hain, and other baby food

manufacturer defendants if they are added to this action.1

       Moreover, Cohen Milstein and Gibbs Law have investigated the case for the past four

months and have accomplished significant and important work in identifying and investigating the

claims, including, among other things: commissioning laboratory testing and analysis of

Defendants’ baby foods for heavy metals; consulting with experts; communicating with nearly

1,000 witnesses and proposed class members whose bought the affected baby food products;

collecting and analyzing studies about the harmful effects of heavy metal toxins on children; and

researching and analyzing regulations promulgated by the Food and Drug Administration

regarding food labeling and monitoring its activities on in response to the Congressional Report.

       As highlighted below and in their attached résumés, Cohen Milstein and Gibbs Law

possess extensive experience litigating complex consumer class actions, having successfully

litigated some of the largest and most complex consumer cases in history as well as many class

actions involving claims quite similar to those alleged in Albano and In re Hain Celestial. Cohen



1
  The Court’s May 13, 2021 consolidation order did not consolidate Albano with the consolidated
proceedings titled, In re Hain Celestial Heavy Metals Baby Food Litigation, Case No. 21-CV-
0678 (“In re Hain Celestial”), however, the Court stated that its decision was without prejudice
and that a motion to consolidate Albano with In re Hain Celestial could be renewed upon Albano’s
reassignment to the Court. Albano has now been reassigned to this Court and the Albano plaintiffs
will seek to consolidate it with In re Hain Celestial. To the extent non-Hain defendants wish to
sever the claims against them, they are free to file that motion for the Court’s consideration. In
the interim, however, Albano should be consolidated with In re Hain Celestial.


                                                3
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 4 of 21 PageID #: 720




Milstein and Gibbs Law have served as Class Counsel in some of the largest consumer class action

settlements and their work has resulted in the recovery of billions of dollars.

        A case of this magnitude and complexity will require a significant expenditure of resources.

With offices and more than 100 lawyers in New York, California, Florida, Illinois, Pennsylvania,

and Washington D.C., Cohen Milstein and Gibbs Law possess ample resources to match those of

opposing counsel and to prosecute this litigation to a successful conclusion, no matter how long

the litigation takes.

        For these reasons, Cohen Milstein and Gibbs Law are uniquely positioned to vindicate the

rights of parents who bought the contaminated baby foods at issue and were harmed by fraudulent

and deceptive business practices. Accordingly, Cohen Milstein and Gibbs Law respectfully request

that the Court grant their application to serve as Interim Counsel for the consolidated action, In re

Hain Celestial, for the proposed Class in Albano, and for all other related cases that may come

before this Court.

 II.    BACKGROUND

        Numerous scientific studies, conducted over the last several decades, have shown that the

consumption of these heavy metals is toxic and harmful to a baby’s developing brain and nervous

system. Albano Compl. ¶ 2 (Albano ECF No. 1). Babies and children who consume inorganic

arsenic, lead, cadmium, or mercury are at an increased risk of developing serious health problems,

such as bladder, lung, and skin cancer, and Type 2 Diabetes. Id. ¶ 3. They may also suffer from

a loss of intellectual capacity and behavior problems such as attention-deficit/hyperactivity

disorder, among other issues. Id. ¶ 3. There are no established safe levels of these substances in

baby foods, and the negative health and developmental effects of these toxic metals are considered

by most experts to be long-term and permanent. Id. ¶ 2, 3.



                                                 4
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 5 of 21 PageID #: 721




       On February 4, 2021, the U.S. House of Representatives Subcommittee on Economic and

Consumer Policy issued a detailed report that revealed that many of the largest manufacturers of

baby food in the country were knowingly distributing baby food with harmful levels of heavy

metals such as inorganic arsenic, lead, cadmium, and mercury. Id. ¶ 4.2 The Hain Celestial Group,

Inc., Beech-Nut Nutrition Company, Gerber Products Company, and Nurture, Inc., are all major

manufacturers of baby food in the United States that were identified in the report as distributing

and selling baby food with harmful levels of these toxic metals. Id. ¶ 4.

       Even though they were selling toxic baby food, the baby food manufacturers all marketed

and sold their products as safe for consumption by babies. Id. ¶ 53-123. Their marketing included:

direct representations on the labels advertising the product’s health benefits and appropriateness

for babies; depictions of babies on the product labels indicating that the products were appropriate

for crawling or sitting babies; and statements touting their quality-control processes to ensure their

products are safe. Id. ¶ 53-123. The baby food manufacturers’ messaging campaigns gave

reasonable consumers the false impression that their products were safe and healthy for

consumption by babies. Id. ¶ 53-123. Had they been honest with consumers and disclosed that

their products were tainted with heavy metals, or that they did not even test the final products to

assess the levels of those toxins, consumers would not have purchased the baby food products or

would have paid less for them. Id. ¶ 5-10.

       On March 2, 2021, Plaintiffs Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro, and

Alyssa Rose (“Albano Plaintiffs”), through their counsel Cohen Milstein and Gibbs Law, filed a

proposed class action complaint against Hain Celestial Group, Inc., Beech-Nut Nutrition



2
 The entire report is available at:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
04%20ECP%20Baby%20Food%20Staff%20Report.pdf. (accessed on May 26, 2021)

                                                  5
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 6 of 21 PageID #: 722




Company, Gerber Products Company, and Nurture, Inc., alleging unjust enrichment, common law

fraud, and violations of New York General Business Law, N.Y. Gen. Bus. Law § 349, et seq.; New

York General Business Law, N.Y. Gen. Bus. Law § 349, et seq.; and the Pennsylvania Unfair

Trade Practices and Consumer Protection Law, 73 P.S. § 201-1, et. seq. The case was assigned to

District Court Judge Joan M. Azrack and Magistrate Judge Kathleen Tomlinson. (Albano ECF No.

1)

       On March 3, 2021, the plaintiffs in Stewart, et al. v. The Hain Celestial Group, Inc., Case

No. 2:21-cv-00678-JS-AYS (“Stewart”), by and through their counsel, moved in that case to

consolidate Albano and seven other cases in this District with substantially similar allegations, into

one action in front of this Court. (Albano ECF No. 2)

       On March 8, 2021, Cohen Milstein and Gibbs Law filed a motion, on behalf of the Albano

Plaintiffs, with the Judicial Panel on Multidistrict Litigation (“JPML”), to transfer to the Eastern

District of New York the cases that the Stewart Plaintiffs had moved to consolidate, as well as

cases from 12 other jurisdictions with similar allegations against baby food manufacturers

identified in the Congressional Report. In re Baby Food Marketing, Sales Practices, and Products

Liability Litigation, MDL No. 2997 (ECF No. 1). That request to transfer was heard by the JPML

on May 27, 2021, with a decision likely to follow shortly.

       On May 13, 2021, this Court granted in part the Stewart Plaintiffs’ motion to consolidate

cases and consolidated 13 actions as In re Hain Celestial but did not consolidate Albano.

(Stewart ECF No. 27) A week later, Chief Judge Margo K. Brodie reassigned Albano to this

Court from Judges Azrack and Tomlinson. Cohen Milstein and Gibbs Law now seek

appointment as Plaintiffs’ Interim Counsel on behalf of all plaintiffs and consumers in each of

the cases before this Court, including Albano and In re Hain Celestial.



                                                  6
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 7 of 21 PageID #: 723




 III.   LEGAL STANDARD

        “The court may designate interim counsel to act on behalf of a putative class before

determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3). “Instances in

which interim class counsel is appointed are those in which overlapping, duplicative, or competing

class suits are pending before a court, so that appointment of interim counsel is necessary to protect

the interests of class members.” Paraggua v. LinkedIn Corp., Nos. 5:12–cv–03088 EJD, 5:12–cv–

03422 EJD, 5:12–cv–03430 EJD, 5:12–cv–03557 EJD, 2012 WL 3763889, at *1 (N.D. Cal. Aug.

29, 2012) (internal citation omitted). The “designation of interim [class] counsel clarifies

responsibility for protecting the interests of the class during precertification activities, such as

making and responding to motions, conducting any necessary discovery, moving for class

certification, and negotiating settlement.” Manual for Complex Litigation (Fourth) § 21.11 (2004).

        In determining whether counsel is suited for appointment, the Court must consider:

               (i) the work counsel has done in identifying or investigating
               potential claims in the action;

               (ii) counsel’s experience in handling class actions, other complex
               litigation, and the types of claims asserted in the action;

               (iii) counsel’s knowledge of the applicable law; and

               (iv) the resources that counsel will commit to representing the
               class[.]

Fed. R. Civ. P. 23(g)(1)(A); see also Guadagna v. Zucker, 332 F.R.D. 86, 97 (E.D.N.Y. 2019)

(applying these factors to appointment of interim counsel). The Court may also “consider any other

matter pertinent to counsel’s ability to fairly and adequately represent the interests of the class.”

Fed. R. Civ. P. 23(g)(1)(B); see also Fed. R. Civ. P. 23(g)(4).

 IV.    ARGUMENT

        Proposed Counsel, Cohen Milstein and Gibbs Law, satisfy each of the factors enumerated



                                                  7
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 8 of 21 PageID #: 724




by Rule 23(g) and should be appointed as Interim Class Counsel.

       A.      Cohen Milstein and Gibbs Law Have Thoroughly Identified and Investigated
               the Claims

       While no one factor under Federal Rule of Civil Procedure 23(g)(1) “should necessarily be

determinative,” Advisory Committee Notes (2003), the investigative and analytical efforts of

counsel can be a deciding factor:

               In a case with a plaintiff class, the process of drafting the complaint
               requires some investigatory and analytical effort, tasks that strangers
               to the action most likely will not have undertaken. All other things
               being equal, when an attorney has performed these or other
               investigative and analytical tasks before making the application for
               appointment, he or she is in a better position to represent the class
               fairly and adequately than attorneys who did not undertake those
               tasks.

Moore’s Federal Practice § 23.120(3)(a) (3d. ed. 2007) (emphasis added).

       Filing the Complaint in this matter required an extensive preliminary evaluation of the case,

retention of a plaintiff, and organization with co-counsel. It also required significant factual

research into the February 4, 2021 Congressional Report, its supporting documentation and data,

and the third-party sources the report relied on. In addition to reviewing publicly available

information, Cohen Milstein and Gibbs Law commissioned their own laboratory testing to

determine whether the baby food products still contain unsafe levels of toxic metals, while also

speaking with potential consulting with a number of experts, including experts regarding the

impact of toxic heavy metals on child development. Cohen Milstein and Gibbs Law also conducted

significant legal research in preparation for filing suit. This included determining which causes of

action were viable, which damages theories to assert, whether this case could be feasibly brought

as a class action, issues that might arise from bringing a class as opposed to an individual case and

potential defenses, including preemption or primary jurisdiction arguments. See accompanying

Declaration of Douglas J. McNamara (“McNamara Decl.”) ¶ 2.

                                                 8
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 9 of 21 PageID #: 725




       These investigative efforts represent a high standard of professionalism, dedication, and

thoroughness, which have been marshaled to identify, develop, and demonstrate the claims alleged

in the Complaint. These measures are precisely the type of work the Advisory Committee Notes

to Rule 23 state that the Court should consider in appointing interim class counsel.

       Additionally, the appointment of interim class counsel will be necessary to conduct

discovery prior to a determination regarding class certification pursuant to Fed. R. Civ. P. 23(c)(1),

as “some discovery is often necessary for that determination.” See Fed. R. Civ. P. 23, Advisory

Committee Notes (2003); see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)

(finding that class certification cannot be determined merely on the pleadings). Albano Plaintiffs

expect a significant amount of discovery-related activity to take place prior to class certification,

and such discovery will likely be complicated, requiring review of a large number of documents,

multiple depositions, retention of experts, negotiations with co-counsel, and motion practice.

Cohen Milstein and Gibbs Law’s thorough investigation of the claims—in addition to their

experience in complex discovery in large consumer class actions, as described below—will enable

them to lead such discovery and related motion practice efficiently.

       B.      Cohen Milstein and Gibbs Law Have Extensive Experience in Class Actions
               of this Kind

       Cohen Milstein and Gibbs Law are well qualified to lead this litigation. Both Cohen

Milstein and Gibbs Law have extensive experience in class actions, multidistrict litigations

(“MDLs”), and in cases involving dangerous or defective products like this one, often serving as

lead or co-lead counsel or on plaintiffs’ steering committees. The qualifications and experience of

counsel are detailed in the attached declarations and firm résumés, but in brief:

               1.      Cohen Milstein Is Well-Qualified to Serve as Interim Co-Lead Counsel in
                       the Prosecution of this Case.



                                                  9
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 10 of 21 PageID #: 726




        Cohen Milstein is one of the largest plaintiff-side litigation firms in the country.3 Cohen

 Milstein has been recognized as a “class-action powerhouse,”4 achieving results across a wide

 range of practice areas and is considered one of “America’s 25 Most Influential Law Firms.” 5

 McNamara Decl. ¶ 3. Cohen Milstein’s Consumer Practice Group has also been recognized as

 a leader in the field – by courts, peers, and the legal press – for work on a wide range of

 consumer issues, ranging from safe drinking water, toxic or defective products, and false and

 deceptive advertising. The group is “known for notching big wins for plaintiffs,”6 and has been

 recognized as a Group of the Year by Law360 for several years running.7 Members of the

 Consumer Practice Group served in leadership positions in many consumer protection cases

 that achieved excellent results for the class, including: In re Anthem, Inc. Data Breach

 Litigation, No. 5:15-md-2617-LHK (N.D. Cal.) (co-lead counsel, in case resulting in the then-

 largest data breach settlement in U.S. history); In Re: Lumber Liquidators Chinese-

 Manufactured Flooring Prods. Mktg., Sales Practices and Prods. Liab. Litig., No. 15-md-2627-

 AJT-MSN (E.D. Va.) (co-lead counsel, in a case resulting in $36 million settlement involving




 3
   The qualifications of Cohen Milstein are set forth in the firm’s resume, attached as Ex. A to the
 McNamara Declaration.
 4
   Here Comes Treble, Forbes (Aug. 27, 2003),
 https://www.forbes.com/2003/08/27/cz_mf_0827antitrust.html#7df201226fc2.
 5
   America’s Most Influential Law Firms: The Forum 2018, National Law Journal & The Trial
 Lawyer Magazine, https://www.thetriallawyermagazine.com/wp-content/uploads/2019/01/2018-
 the-forum.pdf (accessed Apr. 9, 2020).
 6
   Shayna Posses, Consumer Protection Group of the Year: Cohen Milstein, Law360 (Jan. 25,
 2019), https://www.law360.com/articles/1117702/consumer-protection-group-of-the-year-cohen-
 milstein.
 7
   See id.; Joyce Hanson, Consumer Protection Group of the Year: Cohen Milstein, Law360 (Jan.
 17, 2020), https://www.law360.com/articles/1233361/consumer-protection-group-of-the-year-
 cohen-milstein; Law360 Names Practice Groups of the Year, Law360 (Jan. 15, 2018),
 https://www.law360.com/articles/998948; Nathan Hale, Class Action Group of the Year: Cohen
 Milstein, Law360 (Jan. 20, 2017), https://www.law360.com/articles/883221/class-action-group-
 of-the-year-cohen-milstein.

                                                 10
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 11 of 21 PageID #: 727




 toxic flooring); and Khoday v. Symantec Corp., No. 11-cv-00180-JRT-TNL (D. Minn.) (sole

 lead, in a case where defendant failed to disclose that a product was available for free, resulting

 in a $60 million settlement). Id. at ¶ 4.

         Cohen Milstein’s efforts in this case will be led by two highly experienced attorneys.

 Geoffrey A. Graber is a partner in Cohen Milstein’s Consumer Practice Group, where he

 specializes in representing consumers in complex class action litigation involving issues of false

 advertising, fraud, and other forms of unfair business practices. Mr. Graber has litigated and

 continues to litigate high-profile matters, including LLE One, LLC v. Facebook, No. 4:16-cv-

 06232-JSW (N.D. Cal.); DZ Reserve v. Facebook, No. 4:18-cv-04978 (N.D. Cal.); GCDC Grilled

 Cheese Bar The Hartford Financial Services Group, Inc., No. 1:20-cv-01094 (D.D.C.); and

 Mudpie, Inc. v. Travelers Casualty Insurance, No. 3:20-cv-03213 (N.D. Cal., 9th Cir.). Id. at ¶ 5.

         His recent successes include In re Anthem Data Breach Litigation, No. 5:15-md-02617-

 LHK (N.D. Cal.), where he worked on the lead counsel team, representing 80 million Americans

 whose personal information had been hacked. The case settled for $115 million – the largest data

 breach settlement at that time. He also leads the firm’s litigation efforts in Ariza, et al. v. Luxottica

 Retail N. Amer., Inc. d/b/a LensCrafters, No. 1:17-cv-05216-PKC-RLM (E.D.N.Y.), a multi-state

 class action alleging various violations of consumer protection statutes, including California’s

 Unfair Competition Law, for fraudulent marketing practices. Id. ¶ at 6.

         Prior to joining Cohen Milstein in 2015, Mr. Graber had a distinguished career at the U.S.

 Department of Justice (DOJ), serving as Deputy Associate Attorney General and Director of the

 Residential Mortgage-Backed Securities (RMBS) Working Group at the DOJ, where he oversaw

 the DOJ’s nationwide investigation into the packaging and sale of mortgage-backed securities

 (MBS) leading up to the financial crisis, ultimately recovering more than $36 billion. He



                                                    11
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 12 of 21 PageID #: 728




 supervised more than 100 DOJ prosecutors, lawyers, investigators and analysts and worked closely

 with senior officials from the SEC, Department of Housing and Urban Development (HUD),

 Inspector General’s Office for the Federal Finance Agency, and more than 10 state attorney general

 offices. In 2014, while at the DOJ, Mr. Graber also received the Attorney General’s Distinguished

 Service Award for his work relating to the $13 billion settlement with JP Morgan – including, at

 the time, the largest FIRREA penalty recovered by the DOJ. Id. at ¶ 7.

        Douglas J. McNamara is a partner in Cohen Milstein’s Consumer Practice Group and has

 over 20 years of experience in complex litigation, MDLs, and class actions. This includes In Re:

 Lumber Liquidators, where the defendant sold flooring that contained toxic levels of

 formaldehyde. Mr. McNamara assisted Co-Lead Counsel and Cohen Milstein Chair Steven Toll

 by leading offensive discovery efforts, drafting pleadings, and working with experts. Consumer

 counsel secured a $36 million settlement within 2 ⅟2 years based on false statements made by a

 lumber retailer concerning its formaldehyde emissions. Id. at ¶ 8. In Khoday v. Symantec Corp.,

 Mr. McNamara served as the lead attorney and represented a class of purchasers of a product that

 the defendant Symantec failed to disclose could be obtained for free. Mr. McNamara oversaw

 discovery, deposed witnesses, retained and defended experts, and helped to negotiate a $60 million

 settlement that gave participating class members back more than 100 cents on the dollar for their

 out-of-pocket losses. Id. at ¶ 9. Additionally, he served on the Plaintiffs’ Steering Committee and

 was co-chair of the expert committee in In re Apple Inc. Device Performance Litigation, No. 18-

 md-2827-EJD (N.D. Cal.), where a $500 million settlement was approved. Aside from his

 experience litigating, Mr. McNamara has also taught as an adjunct professor at George Washington

 University School of Law, published articles in Pace Law Review and Law360 on class action




                                                 12
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 13 of 21 PageID #: 729




 issues,8 and spoken at professional gatherings on class action practice. Id. at ¶ 10.

        Cohen Milstein also anticipates drawing from its pool of other talented attorneys to work

 on this matter, including Brian Johnson and Paul Stephan. Mr. Johnson is an associate at Cohen

 Milstein and a member of the Consumer Practice Group, where he assists in the development of

 potential cases and provides support in all aspects of current litigation. Prior to joining Cohen

 Milstein, Mr. Johnson was an Associate at a Missouri-based law firm where he represented

 consumers in financial lawsuits involving the Fair Debt Collection Practices Act, Fair Credit

 Reporting Act, and the Telephone Consumer Protection Act. Following law school, Mr. Johnson

 served as a Law Clerk for the Honorable Margaret L. Sauer and the Honorable Janette K. Rodecap,

 16th Circuit Court of Jackson County, Missouri after receiving his law degree from George

 Washington University. Id. at ¶ 11.

        Mr. Stephan is also an associate at Cohen Milstein and a member of the Consumer Practice

 Group. Mr. Stephan’s practice focuses on litigating class actions on behalf of consumers who have

 been misled, deceived, or harmed by large corporations. Prior to joining Cohen Milstein, Mr.

 Stephan was a law clerk for the Honorable Anne E. Thompson of the United States District Court

 for the District of New Jersey. During law school, Mr. Stephan was a law clerk for the U.S.

 Government Accountability Office, Office of General Counsel. He is the author of an article on

 arbitration in the University of Memphis Law Review. He received his J.D., magna cum laude,

 Order of the Coif, from the University of Pennsylvania Law School, where he was a Comments




 8
    Douglas McNamara et al., Reexamining the Seventh Amendment Argument Against Issue
 Certification, 34 Pace L. Rev. 1041 (2014); Douglas McNamara, When Conjoint Analysis Is Not
 Enough        For      A      Damage        Model,      Law360      (Dec.   11,      2019),
 https://www.law360.com/articles/1226744; Douglas McNamara, Carriuolo v. GM and the Future
 of       the        Overcharge        Theory,       Law360        (June     2,      2016),
 https://www.cohenmilstein.com/sites/default/files/media.9100.pdf.

                                                  13
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 14 of 21 PageID #: 730




 Editor of the University of Pennsylvania Law Review. Id. at ¶ 12.

        Additional background on all of the Consumer Practice Group lawyers is in the Cohen

 Milstein firm resume attached to the McNamara Declaration as Exhibit A.

                2.      Gibbs Law Is Well-Qualified to Serve as Interim Co-Lead Counsel in the
                        Prosecution of this Case.

        Gibbs Law has handled dozens of consumer class actions and has recovered hundreds

  of millions of dollars for class members.9 Gibbs Law lawyers have earned a national reputation

  for their innovative strategies and relentless efforts to advance consumer rights through class

  litigation. Recently, the firm was named a Law360 Class Action Group of the Year and Daily

  Journal Top Boutique Law Firm in California; its attorneys won three California Lawyer

  Attorney of the Year (CLAY) Awards; and its founding partner, Eric H. Gibbs, was recognized

  as a Law360 Titan of the Plaintiffs Bar and one of Lawdragon’s 500 Leading Plaintiff

  Consumer Lawyers.

        Gibbs Law attorneys have also drawn praise from courts across the country:

            •   “Throughout this litigation, Class Counsel has consistently demonstrated superb
                candor, diligence, organization, and aptitude.” In Re: Vizio, Inc. Consumer
                Privacy Litigation, No. 8:16-ml-02963 (C.D. Cal. July 31, 2019) (Staton, J.),
                ECF No. 337 at 14.


            •   “[T]his is an extraordinarily complex case and an extraordinarily creative
                solution. … I wanna thank you and compliment you . . . It’s been a real pleasure
                to work with you.” Glenn v. Hyundia Motor Am., No. 8:15-cv-2052, ECF No.
                275 at 14-15 (C.D. Cal., Feb. 25, 2019) (Carter, J.).


            •   “You made it very easy to deal with this case and clearly your years of expertise
                have carried the day here. Nice work. Thank you.” In re American Honda Motor
                Co., Inc., CR-V Vibration Litig., No. 2:15-md-2661, ECF No. 108 at 27 (S.D.
                Ohio Dec. 7, 2018) (Watson, J.).

 9
  The qualifications of Gibbs Law, including the biographies of the lawyers who will litigate this
 case, are set forth in the firm’s resume, attached as Ex. A to the Rivas Declaration.

                                                 14
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 15 of 21 PageID #: 731




            •   “This [$51.15 million] settlement could not have been achieved without the skill
                and experience that Class Counsel applied in the face of legal hurdles at every
                turn.” Beaver v. Tarsadia Hotels, No. 11-cv-1842–GPC, ECF No. 314 at 23
                (S.D. Cal. Sept. 28, 2017) (Curiel, J.).

 See accompanying Declaration of Rosemary M. Rivas (“Rivas Decl.”) ¶ 21.

         Rosemary M. Rivas, a partner with Gibbs Law, will take on primary responsibility of

  the case on behalf of the firm. She has dedicated her legal career to representing consumers

  and has a significant amount of experience and knowledge in litigating complex, class action

  cases involving food mislabeling cases, defective products and consumer fraud. Based on her

  experience and leadership skills, Ms. Rivas has received a number of judicial appointments to

  leadership positions in multidistrict litigation proceedings and other class action cases in state

  and federal courts around the country that have settled for hundreds of millions of dollars.

  Rivas Decl. ¶ 4.

         In a highly competitive process involving 150 applicants, the Honorable Charles R.

 Breyer selected Ms. Rivas to serve on the Plaintiffs’ Steering Committee in In Re: Volkswagen

 “Clean Diesel” Marketing, Sales Practices, and Products Liability Litig., MDL No. 2672 (N.D.

 Cal.), which settled for over $14.7 billion dollars — the largest in the history of auto class

 actions. Id. at ¶ 5. The Recorder, a San Francisco legal newspaper, named the lawyers selected

 by Judge Breyer as a class action “dream team.” Id. Ms. Rivas was also part of the team in the

 national class action titled Rodriguez v. West Publishing Corp., No. 05-3222 (C.D. Cal.), which

 settled for $49 million based on allegations of unlawful monopolization in the bar review

 market. Id. at ¶ 6. Recently, Ms. Rivas was part of the plaintiffs’ executive committee in In Re:

 Apple Inc. Device Performance Litig., No. 5:18-md-02827 (N.D. Cal.), which settled for $310

 million on behalf of consumers nationwide whose iPhones allegedly were intentionally slowed


                                                  15
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 16 of 21 PageID #: 732




 down by Apple. Id. at ¶ 7.

         Ms. Rivas also has significant experience litigating food labeling cases. She served as

 Co-Lead Class Counsel in Pappas v. Naked Juice, No. 2:11-cv-08276 (C.D. Cal.), which

 involved allegations that Naked Juice was falsely advertised as “all natural” and containing “No

 GMOs.” In that case, Ms. Rivas was instrumental in achieving a nationwide class action

 settlement consisting of a $9 million cash fund and changes to the company’s testing procedures

 and product labels. Id. at ¶ 8. In In Re: Hill’s Pet Nutrition, Inc., Dog Food Products Liability

 Litig., MDL No. 2887 (D. Kan.), which involves claims that Hill’s dog food had excessive

 Vitamin D that was harmful to pets, Chief Judge Julie A. Robinson appointed Ms. Rivas to the

 executive committee. A proposed nationwide class action settlement of $12.5 million is

 currently pending in Hill’s. Id. at ¶ 9. In Lilly v. ConAgra Foods, Inc., 743 F.3d 662 (9th Cir.

 2014), Ms. Rivas obtained a reversal of the district court’s order below finding that the

 plaintiff’s claims that the defendant unlawfully failed to disclose the full amount of sodium on

 its food labels were preempted by FDA regulations. Thereafter, ConAgra Foods agreed to

 change its labeling of David Sunflower Seeds as part of a class action settlement. Id. at ¶ 10.

         Other class cases Ms. Rivas has prosecuted include: Lima v. Gateway, No. 8:09-cv-

  01366-DMG-AJW (C.D. Cal.) (Co-Lead Class Counsel in nationwide class action involving

  defective monitors; achieved $195 refund for each monitor purchased) and Garcia v. Allergan,

  Inc., No. 09-cv-7088 PSG (C.D. Cal.) (Co-Lead Class Counsel; achieved $7.75 million

  settlement and changes to the company’s training procedures in class action alleging Allergan

  engaged in off-label advertising). Id. at ¶ 11.

         For her work on behalf of consumers, Ms. Rivas received a California Lawyer of the

  Year (“CLAY”) Award, which is given annually to outstanding California practitioners



                                                    16
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 17 of 21 PageID #: 733




  “whose extraordinary work and cases had a major impact on the law.” Id. at ¶ 12. Ms. Rivas

  has also been repeatedly recognized as a Super Lawyer by Law & Politics Magazine, which

  recognizes the top lawyers in specific areas, including Class Actions & Mass Torts. Id. at ¶ 13.

  Additionally, Bay Area Legal Aid presented Ms. Rivas with the Guardian of Justice award for

  her work achievements in the law and her role in helping to ensure equal access to the civil

  justice system. Id. at ¶ 14. Based on her experience, Ms. Rivas routinely speaks on matters

  relating to consumer protection and class action procedure as set forth in her biography. ¶ 15,

  Ex. A.

           Ms. Rivas is dedicated to protecting consumer rights and improving the justice system,

  including ensuring equal access to all litigants. Id. at ¶ 16. Among other things, she is a member

  of the American Association for Justice (“AAJ”) and as part of the 2019 Women Trial Lawyer

  Caucus Lobby Days, she met with members of Congress and/or their staff to ask for their

  support in passing the Forced Arbitration Injustice Repeal “FAIR” Act (S. 610 & H.R. 1423),

  to prohibit forced arbitration in consumer and employment contracts. Rivas Decl. ¶ 17. She is

  also a member of the Federal Bar Association. Id. at ¶ 18. Ms. Rivas is regularly invited to

  participate in bench-bar conferences and programs developed by the Duke Law Center for

  Judicial Studies and has participated in updating and drafting Duke’s Guidelines and Best

  Practices to increase women and diversity in MDL leadership positions. Id. at ¶ 19. Ms. Rivas’

  experience and successful track record in litigating and resolving class actions, her passion for

  consumer rights, her personal commitment to improving the justice system, and diverse

  background support her appointment as Interim Co-Lead Counsel in this matter. Id. at ¶ 20.

           Mr. Mark Troutman will assist Ms. Rivas in this matter. Mr. Troutman has represented

 clients in complex litigation since becoming an attorney in 2003. As an Assistant Attorney



                                                  17
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 18 of 21 PageID #: 734




 General for the State of Ohio, Mr. Troutman represented state entities sued in class actions

 regarding public benefits and other issues. Since moving to the Plaintiffs’ side, Mr. Troutman

 has represented consumers in cases against the world’s largest automakers, pharmaceutical

 companies, and gym chains. In the State of Ohio’s litigation against opioid manufacturers, Mr.

 Troutman serves a key role in discovery and guiding the case towards trial. Best Lawyers in

 America has honored Mr. Troutman as a top plaintiff Class Action Litigator, and Ohio Super

 Lawyers bestowed the Rising Star designation on Mr. Troutman for seven years straight. Mr.

 Troutman co-authored the leading guide on Ohio Consumer Law for more than a decade and

 regularly speaks on complex litigation issues across the country.

        D.      Cohen Milstein and Gibbs Law have the Necessary Resources to Devote to
                the Litigation

        Cohen Milstein and Gibbs Law are willing and able to devote the necessary resources to

 this case and will establish a litigation fund to immediately support the litigation effort. Cohen

 Milstein and Gibbs Law have litigated class actions against some of the nation’s largest and most

 prominent companies, including Facebook,10 JP Morgan Chase,11 Wal-Mart,12 and Wells Fargo.13

 These cases often involved extensive discovery and well-heeled defense counsel. Just as in those

 cases, Cohen Milstein and Gibbs Law will devote the necessary financial resources to this case.




 10
    Facebook 2018 Data Breach Litigation, Cohen Milstein, https://www.cohenmilstein.com/case-
 study/facebook-2018-data-breach-litigation (accessed Apr. 10, 2020).
 11
       Chase     Minimum      Payment     Class     Action,    Gibbs   Law      Group     LLP,
 https://www.classlawgroup.com/chase/ (accessed Apr. 10, 2020).
 12
    Evidence of Decades of Sex Discrimination at Wal-Mart Stores: The History of Dukes v. Wal-
 Mart, Cohen Milstein, https://www.cohenmilstein.com/case-study/wal-mart (accessed Apr. 10,
 2020).
 13
      Wells Fargo Loan Modification Lawsuit (2019), Gibbs Law Group LLP,
 https://www.classlawgroup.com/wells-fargo-mortgage-modification-lawsuit/ (accessed Apr. 10,
 2020).

                                                 18
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 19 of 21 PageID #: 735




        E.      Cohen Milstein and Gibbs Law Will Fairly and Adequately Represent the
                Interests of the Putative Class


        As noted above, Cohen Milstein and Gibbs Law have extensive experience litigating class

 actions, particularly class actions involving dangerous or defective products such as this one. Also,

 as noted above, Cohen Milstein and Gibbs Law and their respective law firms are recognized

 leaders in the field, having litigated some of the most high-profile consumer class actions in the

 country, and have been recognized for their dedicated work on behalf of their clients and class

 members.

        Appointment of Cohen Milstein and Gibbs Law as Interim Counsel will also result in cost

 savings. It will enable this litigation to proceed smoothly, with one team coordinating discovery

 and scheduling with defense counsel. See supra Section IV.A (discussing the significant discovery

 required prior to class certification). Cohen Milstein and Gibbs Law will also balance the need to

 dedicate sufficient resources to this case with the need to control costs and move proceedings

 forward. They know from experience how to promote efficient litigation and implement billing

 protocols to protect the class. To that end, Cohen Milstein and Gibbs Law have prepared a protocol

 to ensure that the litigation is pursued efficiently, without unnecessary effort and duplication, and

 in a manner that can be best supervised by the Court. See Ex. C. This protocol will govern

 timekeeping, monthly submission of time records, and other administrative tasks. It is based on

 those developed by Cohen Milstein and Gibbs Law in other consumer cases. The protocol includes:

        •       A requirement that any work done be assigned or approved by Interim Counsel;
        •       Monthly submittal of time and expenses on an agreed-upon report, certified by
                Interim Counsel;
        •       Detailed descriptions of work done, kept in increments of 1/10th of an hour; and
        •       Excluding as common benefit time any time devoted to seeking lead counsel and
                general review of filings, orders, transcripts, or emails not directly related to
                assignments.



                                                  19
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 20 of 21 PageID #: 736




          At the Court’s request, Cohen Milstein and Gibbs Law will make billing records

 available quarterly to the Court in camera to aid the Court in its oversight of the case and to

 avoid any surprises at the end of the litigation.

          Cohen Milstein and Gibbs Law do not believe it is necessary to appoint a formal Steering

 Committee or additional leads in this case. That said, Cohen Milstein and Gibbs Law have

 experience working successfully with the firms of Susman Godfrey LLP; Labaton Sucharow;

 Kohn, Swift, & Graf P.C.; and Zimmerman Law Offices, P.C. Cohen Milstein and Gibbs Law

 would certainly litigate this case effectively with those firms and any other firms appointed by the

 Court should it believe the appointment of additional counsel will serve the best interests of the

 Class.

  V.      CONCLUSION

          If appointed by the Court, Cohen Milstein and Gibbs Law will be privileged to represent

 Plaintiffs and the proposed Class. They will draw on their extensive experience litigating consumer

 class actions of this kind; will commit the necessary time and resources to pursue the matter to its

 conclusion; will coordinate and cooperate with counsel in the Consolidated Cases to provide

 focused roles to prosecute the case efficiently; and will at all times meet their obligations to the

 named Plaintiffs, all members of the proposed Class, and this Court. For the foregoing reasons,

 Plaintiffs respectfully request that the Court appoint Cohen Milstein and Gibbs Law as Interim

 Counsel under Federal Rule of Civil Procedure 23(g)(3).


  May 27, 2021                                        Respectfully submitted,

                                                      /s/ Douglas J. McNamara
                                                      Douglas J. McNamara (DM6069)
                                                      Geoffrey A. Graber (pro hac vice pending)
                                                      Brian E. Johnson (pro hac vice forthcoming)
                                                      Paul Stephan (pro hac vice forthcoming)


                                                     20
Case 2:21-cv-00678-JS-AYS Document 62 Filed 05/27/21 Page 21 of 21 PageID #: 737




                                        COHEN MILSTEIN SELLERS & TOLL,
                                        PLLC
                                        1100 New York Ave, 5th Floor
                                        Washington, DC 20005
                                        T: 202-408-4600
                                        F: 202-408-4699
                                        dmcnamara@cohenmilstein.com
                                        ggraber@cohenmilstein.com
                                        bejohnson@cohenmilstein.com
                                        pstephan@cohenmilstein.com

                                        Eric A. Kafka (EK8746)
                                        COHEN MILSTEIN SELLERS & TOLL
                                        PLLC
                                        88 Pine Street
                                        14th Floor
                                        New York, NY 10005
                                        Telephone: (212) 838-7797
                                        Facsimile: (212) 838-7745
                                        ekafka@cohenmilstein.com

                                        Rosemary M. Rivas (pro hac vice pending)
                                        Mark Troutman (pro hac vice pending)
                                        GIBBS LAW GROUP LLP
                                        505 14th Street, Suite 110
                                        Oakland, California 94612
                                        T: 510-350-9700
                                        F: 510-350-9701
                                        rmr@classlawgroup.com
                                        mht@classlawgroup.com

                                        Attorneys for Plaintiffs Lori-Anne Albano,
                                        Myjorie Philippe, Rebecca Telaro,
                                        Alyssa Rose, and the Proposed
                                        Class Members




                                       21
